Case 1:19-cv-02212-ERK-JO Document 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Filed 10/10/19 Page 1 of 1 PagelD #: 59

 

YANG SHEN and XIAOXIA YU,
Plaintiffs,
Vv.

GJ GROUP USA INC. and ZEXIN JIANG,

Defendants.

x
Case No: 1:19-cv-02212
NOTICE OF PLAINTIFFS’
MOTION FOR DEFAULT
JUDGMENT

x

 

PLEASE TAKE NOTICE that upon the Declaration of Baya Harrison, the Declaration

of Yang Shen, the Declaration of Xiaoxia Yu, the Memorandum of Law in Support of Plaintiffs’

Motion for Default Judgment, and all prior proceedings had herein, Plaintiffs will make a motion

before this Court to be held at the U.S. Courthouse, 225 Cadman Plaza East, Brooklyn, New

York 11201, at a date and time to be determined by the Court, for an Order:

1. Granting Plaintiffs’ Motion for Default Judgment pursuant to Rule 55(b)(2) of the

Federal Rules of Civil Procedure; and

2. For such further relief as this Court may deem just and proper.

Dated: October 10, 2019
Flushing, New York

Respectfully submitted,
The Harrison Law Firm P.C.

By: Baw Aare 50onw

Baya W>Harrison, Esq. (5678610)

The Harrison Law Firm P.C.

38-08 Union Street, Suite 11A, Flushing, NY
11354

Tel: (866) 943-2692 | Fax: (866) 943-2692

Email: bwh@heboya.com
Attorney for Plaintiffs

 
